EXHIBIT 99.1 Press Release Black Gaming Announces Re-organization Press Release: Black Gaming October 1, 2007 Mesquite, NV— Today Black Gaming, LLC announced a re-organization of its management team including the resignations of Jonathan Lowenhar, the company's Chief Operating Officer, and Scott DeAngelo, the company's Vice President of Marketing and Sales. CEO and Chairman Randy Black, Sr., offered, “In the face of a challenging market, we have devised a new plan to reduceour corporate cost structure as we ride out this difficult time here in the Mesquite market.
